United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2239
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Bryan Abascal

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 19, 2019
                               Filed: July 12, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, KELLY and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

       In July 2017, Bryan Abascal pleaded guilty to being a felon in possession of
a firearm. Abascal’s presentence investigation report (PSR) described Missouri
convictions for two counts of sale of a controlled substance and three counts of
second-degree domestic assault. At sentencing, the district court1 determined that
these prior convictions were violent felonies under the Armed Career Criminal Act
(ACCA) and sentenced Abascal to the mandatory minimum 15-year sentence imposed
by the ACCA on felons in possession of a firearm that have at least three prior violent
felony convictions. The ACCA defines a “violent felony” as “any crime punishable
by imprisonment for a term exceeding one year . . . that—(i) has as an element the
use, attempted use, or threatened use of physical force against the person of another.”
18 U.S.C. § 924(e)(2)(B)(i).

        Abascal claims he was incorrectly classified as an armed career criminal,
arguing that Missouri second-degree domestic assault is not a violent felony because
the statute encompasses force falling short of “violent force.” See Johnson v. United
States, 559 U.S. 133, 140 (2010) (“We think it clear that in the context of a statutory
definition of ‘violent felony,’ the phrase ‘physical force’ means violent force—that
is, force capable of causing physical pain or injury to another person.”). We review
de novo whether a conviction is a violent felony under the ACCA. United States v.
Soileau, 686 F.3d 861, 864 (8th Cir. 2012).

       Abascal acknowledges that “this Court has previously held that Missouri
second-degree assault is a violent felony.” Appellant Br. at 6 (citing United States v.
Doyal, 894 F.3d 974 (8th Cir. 2018); United States v. Scott, 818 F.3d 424 (8th Cir.
2016); United States v. Phillips, 853 F.3d 432 (8th Cir. 2017)). However, he argues
“those cases were wrongly decided.” Id. Specifically, he argues that we have
erroneously interpreted Supreme Court precedent—namely, Johnson and United
States v. Castleman, 572 U.S. 157 (2014)—and that we have neglected to analyze
Missouri precedent addressing the amount of force required to sustain a second-
degree domestic assault conviction.


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-
       This panel is not at liberty to overrule prior panels. See United States v. Riza,
267 F.3d 757, 760 (8th Cir. 2001). Furthermore, having reviewed Doyal, Scott,
Phillips, and the reasoning therein, we find our decisions consistent with Supreme
Court precedent. See Johnson, 559 U.S. at 143 (suggesting that a “slap in the face”
could constitute “violent force”); Castleman, 572 U.S. at 182 (Scalia, J., concurring)
(describing Johnson as “identifying a slap in the face as conduct that might rise to the
level of violent force” and suggesting that “[h]itting, slapping, shoving, grabbing,
pinching, biting, [and] hair pulling” could constitute “violent force” (alterations in
original) (internal quotations omitted)); Stokeling v. United States, 139 S. Ct. 544,
554 (2019) (rejecting the contention “that Castleman held that minor uses of force do
not constitute ‘violent force’” and describing the view expressed in Justice Scalia’s
Castleman concurrence that “small” uses of force could nonetheless satisfy Johnson’s
definition of “violent force” as consistent with prior holdings). We reaffirm their
holdings.

      We also find our decisions are consistent with Missouri case law. Missouri case
law suggests a conviction for second-degree domestic assault would be unlikely
absent the use of violent force. Cf. State v. McGuire, 924 S.W.2d 38, 40 (Mo. Ct.
App. 1996) (reversing an assault conviction where defendant merely poked another
man in the chest, as there was “no evidence of immediate physical injury from a
poke”).

      We therefore hold that Abascal’s second-degree domestic assault convictions
qualify as violent felonies under the ACCA. The district court did not err in
sentencing Abascal as an armed career criminal.

      The judgment of the district court is affirmed.
                     ______________________________



                                          -3-